Citation Nr: 0006721	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-18 680	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical
and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether the appellant's request for a waiver of the recovery 
of an overpayment of VA improved disability pension benefits 
in the calculated amount of $2,639 was timely received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This matter arises from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit now sought on 
appeal.  The case then was transferred to the Fargo, North 
Dakota, RO.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

In its August 10, 1998 denial, the RO indicated that the 
debtor had been notified of his waiver rights by letter dated 
September 1, 1997.  This apparently was confirmed through the 
"DMC CAROLS letter screen."  Documentation to that effect is 
not a part of the appellate file.  The Board believes that 
the letter from the debt collection center that notified the 
veteran of his appellate rights, or, at the very least, a 
copy of the "letter screen" that served as verification to 
the RO that such notification actually was sent to the 
veteran should be added to the claims file to ensure the 
adequacy of the appellate record. 

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should attempt to obtain a 
copy of the September 1, 1997 
notification of the amount of the 
overpayment and notice to the veteran of 
his right to request a waiver thereof.  
Alternatively, if the foregoing is not 
available, the RO should include a copy 
of the "letter screen" that verifies that 
such a letter was, in fact, sent to the 
veteran on September 1, 1997.  The local 
chairman of the Committee on Waivers and 
Compromises should attest to the fact 
that the latter accurately reflects 
mailings that take place in the ordinary 
course of business.  

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to ensure that the appellant has been accorded due process 
of the law.  The veteran need take no action unless so 
informed.  By this REMAND, the Board intimates no opinion 
regarding the final disposition of the claim.   The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


